      Case 1:18-cv-07658-PKC Document 22 Filed 12/04/18 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


TAKE-TWO INTERACTIVE                 CASE NO. 18-cv-07658 (PKC)
SOFTWARE, INC.,

                   Plaintiff,

     - against -

JHONNY PEREZ,

                   Defendant.


      DECLARATION OF DAVID ANDREWS IN SUPPORT OF PLAINTIFF
             TAKE-TWO INTERACTIVE SOFTWARE, INC.’S
                MOTION FOR DEFAULT JUDGMENT
             Case 1:18-cv-07658-PKC Document 22 Filed 12/04/18 Page 2 of 5



I, David Andrews, declare as follows:

        1.       I am the Game Security Operations Lead at Rockstar Games, a subsidiary of

Take-Two Interactive Software, Inc. (collectively “Take-Two”), a position I have held since

January 2018. My responsibilities in this role include monitoring activity in the cheating

community, planning and developing anti-cheat methods, tools, and systems, as well as the

creation and deployment of unauthorized software detections. In particular, I am one of the

individuals responsible for determining how cheating software manipulates and alters Take-

Two’s games to add new game elements. I submit this declaration in support of Take-Two’s

Motion for Default Judgment against Defendant Jhonny Perez. This declaration is based on my

personal knowledge and review of company information and is made to the best of my

knowledge, information, and belief.

Take-Two and Its Games

        2.       Take-Two is the developer and publisher of best-selling video game software,

including Take-Two’s Grand Theft Auto V video game (“GTAV”) and its multiplayer feature

Grand Theft Auto Online (“GTAO”). GTAO is played in the same virtual world as the main

GTAV single player game, but up to 30 players can interact in the same virtual space at the same

time.

Mr. Perez’s Infringing Program

        3.       An individual, who Take-Two identified as Jhonny Perez (“Mr. Perez”), worked

alongside individuals in Europe to create, distribute, and maintain a computer program for the

GTAO multiplayer feature of GTAV called “Elusive.” Users could purchase Elusive for $10,

$20, or $30 depending on the package, as shown in the screenshot below. Payments could be

made through PayPal, Bitcoin, Stripe, and other forms of payment including Steam and Amazon

gift cards.
                                                -1-
            Case 1:18-cv-07658-PKC Document 22 Filed 12/04/18 Page 3 of 5




       4.       Upon subscribing to Elusive, users gain access to certain unauthorized features,

which can be used to “grief” non-cheating players who do not have Elusive installed, giving

Elusive’s users an advantage over legitimate GTAO players and interfering with the gameplay

experience. In particular, Elusive allows users to perform unauthorized actions in the game,

including without limitation (i) causing players to teleport, (ii) creating game objects such as

vehicles and cash bags, (iii) creating game “powers,” such as causing the player to be invincible,

(iv) the creation of virtual currency, (v) granting access to weapons and ammunition, and (vi)

granting reputation points. These actions can be used to change the game for the user of the


                                                -2-
            Case 1:18-cv-07658-PKC Document 22 Filed 12/04/18 Page 4 of 5



program and other players who do not have the program installed. With Elusive, users can also

create virtual currency in competition with the currency that is offered for sale by Take-Two.

       5.       Elusive operates by altering GTAV’s multiplayer feature GTAO.

Mr. Perez’s Infringing Program Has Harmed Take-Two

       6.       The Elusive software (the “Infringing Program”) that Mr. Perez has created is

extremely harmful to Take-Two for several reasons.

       7.       First, the Infringing Program interferes with Take-Two’s carefully balanced plan

for how GTAV’s multiplayer feature GTAO may be played. In particular, the Infringing

Program allows its users to teleport, create game objects, and other unauthorized elements in the

game, giving the Infringing Program’s users an unfair advantage over those who play the game

fairly. This harms Take-Two’s customers and undermines their gameplay experience.

       8.       Second, when legitimate players have their game playing experience disrupted,

they become dissatisfied, harming Take-Two’s reputation. Mr. Perez’s Infringing Program

interferes with the enjoyment of Take-Two’s game by consumers who have not installed the

Infringing Program. Take-Two’s business depends on maintaining a positive reputation among

its customers and ensuring users continue to enjoy playing Take-Two’s games.

       9.       Third, by giving the Infringing Program’s users the ability to create unlimited

virtual currency, Take-Two’s in-game currency model is undermined. GTAO is a free game

feature to complement those who have already purchased GTAV that is regularly updated with

new content via the Internet. This “free to play” model is supported by sales of virtual currency

to the players who wish to purchase it from Take-Two. With Mr. Perez’s Infringing Program,

users would not need to purchase virtual currency from Take-Two. They can create objects to

sell in the game for virtual currency or they can simply create the virtual currency itself. They



                                                -3-
Case 1:18-cv-07658-PKC Document 22 Filed 12/04/18 Page 5 of 5
